         Case 1:19-cv-05523-ODE Document 18 Filed 02/14/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   BERKELEY VENTURES II, LLC,

        Plaintiff,

   v.                                           Case No.: 1:19-CV-05523-ODE

   SIONIC MOBILE CORPORATION
   and RONALD D. HERMAN

        Defendants.


 BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO FILE
                        UNDER SEAL

        COMES NOW, Berkeley Ventures II, LLC (“Berkeley”) and files this Brief

in Support of Plaintiff’s Motion for Leave to File Under Seal and shows this Court

as follows:

        Plaintiff’s Memorandum of Law in Opposition to Defendant Sionic Mobile

Corporation’s Motion to Disqualify Busch Slipakoff Mills and Slomka, LLC as

Counsel of Record and the Declaration of Adam Slipakoff (hereinafter, the

“Response and Declaration”) may contain information protected under the attorney-

client privilege. Under Georgia law, a client's communications to his attorney are

privileged on grounds of public policy. O.C.G.A § 24-5-501(a)(2). The attorney-


                                        1
        Case 1:19-cv-05523-ODE Document 18 Filed 02/14/20 Page 2 of 5




client privilege is absolute regardless of party’s need for privileged materials; See

Atl. C. L. R. Co. v. Daugherty, 141 S.E. 2d 112, 116 (Ga. App. 1965); See also Joiner

v. Hercules, Inc., 169 F.R.D. 695, 697 (S.D. Ga. 1996). The attorney client privilege

is for the protection and benefit of the client, not the attorney. Marriott Corp. v.

American Academy of Psychotherapists, Inc., 277 S.E. 2d 785 (Ga. App. 1981).

A party seeking to have material sealed can overcome the common-law right of

access by a showing of good cause where there exists “a sound basis or legitimate

need to take judicial action.” In re Alexander Grant & Co. Litig., 820 F.2d 352, 356

(11th Cir. 1987). Such good cause “is established by the moving party when

disclosure will cause the party to suffer a clearly defined and serious injury.” NXP

B.V. v. Research In Motion, Ltd., No. 6:12-CV-498-ORL-22TBS, 2013 WL

4402833, at *2 (M.D. Fla. Aug. 15, 2013). A good cause determination “requires

balancing the asserted right of access against the other party's interest in keeping the

information confidential.” Romero, 480 F.3d at 1246 (internal punctuation omitted)

(quoting Chi. Tribune Co., 263 F.3d at 1309); see also FED. R. CIV.

P. 26(c) (authorizing the trial court to issue a protective order upon a showing of

good cause “requiring that a trade secret or other confidential research, development,

or commercial information not be revealed or be revealed only in a specified way.”).

Good cause exists where “[a] party's privacy or proprietary interest in information

                                           2
        Case 1:19-cv-05523-ODE Document 18 Filed 02/14/20 Page 3 of 5




... overcomes the interest of the public in accessing the information.” Romero, 480

F.3d at 1246.

      Accordingly, without conceding the substantive arguments as to whether an

attorney-client relationship existed that precludes undersigned’s representation of

Berkeley, and in an abundance of caution, Berkeley respectfully moves this Court

for an entry of an Order granting Berkeley the right to file under seal the Response

and Declaration).

        Submitted this 13th day of February 2020.


                                By: Bryan E. Busch
                                Bryan E. Busch, Esq.
                                Ga Bar No. 006055
                                bb@bsms.law
                                Laura Mirmelli, Esq.
                                Ga Bar No. 678008
                                lm@bsms.law
                                BUSCH SLIPAKOFF MILLS & SLOMKA LLC
                                Riverwood 100, Ste. 2100
                                3350 Riverwood Parkway
                                Atlanta, Georgia 30339
                                Tel: (404) 800-4062




                                         3
       Case 1:19-cv-05523-ODE Document 18 Filed 02/14/20 Page 4 of 5




       CERTIFICATE OF COMPLIANCE WITH L.R. 7.1, N.D. GA.
      The undersigned hereby certifies that this pleading was prepared using one of

the font and point selections approved by this Court in L.R. 5.1C, N.D. Ga.

Specifically, Times New Roman font in 14 point.



                                      By: /s/ Bryan E. Busch
                                      Bryan E. Busch, Esq.
                                      Georgia Bar No. 006055




                                        4
        Case 1:19-cv-05523-ODE Document 18 Filed 02/14/20 Page 5 of 5




                             CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing with the

Clerk of Court using the CM/ECF filing system, which will send email notification

of such filing to counsel.

      This 13th day of February, 2020.


                                       By: /s/ Bryan E. Busch
                                       Bryan E. Busch, Esq.
                                       Georgia Bar No. 006055




                                          5
